F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           AUG 7 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                    No. 97-8097
                                                    (D.C. No. 96-CV-255-B)
    DAVID THOMAS RHODES,                                   (D. Wyo.)

                Defendant-Appellant.




                            ORDER AND JUDGMENT            *




Before BALDOCK , EBEL , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. We grant appellant’s

motion to supplement his statement of reasons for oral argument. We do not find




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
his additional reasons persuasive, however. The case is therefore ordered

submitted without oral argument.

       Defendant-appellant David Thomas Rhodes seeks a certificate of

appealability (COA) in order to proceed with his appeal from the district court’s

denial of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his

sentence.   1
                See 28 U.S.C. § 2253(c)(1)(B). We deny appellant a COA, and

dismiss his appeal.

       In order to show his entitlement to a COA, appellant must make “a

substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2). An

appellant meets this standard if he shows that his issues “are debatable among

jurists, or that a court could resolve the issues differently, or that the questions

deserve further proceedings.” United States v. Sistrunk, 111 F.3d 91, 91 (10th

Cir. 1997).

       As his basis for relief, appellant alleges that his trial and appellate counsel

were constitutionally ineffective.   In order to establish ineffective assistance of

counsel, a movant must show both that his counsel’s performance was deficient,

and that the deficient performance prejudiced him. See Strickland v. Washington,



1
       Appellant was convicted of possession with intent to distribute cocaine.
The facts surrounding his offense are detailed in our decision on his direct appeal.
See United States v. Rhodes , No. 93-8083, 1994 WL 386026 (10th Cir. July 22,
1994).

                                          -2-
466 U.S. 668, 687 (1984). To establish the “prejudice” element, he must show

that but for this ineffective assistance the result would have been different. Id.


      I. Ineffectiveness of trial counsel

      Appellant contends that his trial counsel: (1) should not have presented

evidence concerning his prior drug offense convictions and arrest on drug

charges; (2) should have objected to the prosecution’s inquiry about the

underlying facts of his convictions; (3) should have moved to suppress a bindle of

cocaine found in a road atlas inside the van; (4) should have investigated

evidence to impeach one of the prosecution’s witnesses; (5) should not have

elicited a law enforcement officer’s opinion that that witness was honest; (6)

should have entered into evidence tools found in the van; and (7) should have

entered an arrest photo of appellant into evidence. He further contends that the

cumulative effect of these errors denied him a fair trial.

      We have carefully reviewed appellant’s brief and the record. We conclude

that even if appellant’s trial counsel performed deficiently, appellant has failed to

show that this performance prejudiced him. The evidence in this case against

appellant was simply overwhelming. Moreover, appellant has failed to

demonstrate that a constitutionally effective counsel could have managed to

suppress enough of the evidence against him to make it something other than

overwhelming.

                                            -3-
       II. Ineffectiveness of appellate counsel

              1. Chickelero tapes

       Appellant contends that his appellate counsel was ineffective in failing to

appeal the district court’s decision concerning admissibility of tapes on which he

is heard to discuss cocaine sales with informant Elbert Chickelero. “When a

defendant alleges his appellate counsel rendered ineffective assistance by failing

to raise an issue on appeal, we examine the merits of the omitted issue. If the

omitted issue is without merit, counsel’s failure to raise it does not constitute

constitutionally ineffective assistance of counsel.”       United States v. Cook , 45

F.3d 388, 393 (10th Cir. 1995) (citations and quotation omitted). Having

reviewed the record, we conclude that if the district court erred in conducting its

Fed. R. Evid. 404(b) analysis, such errors were harmless.        See United States v.

Sarracino , 131 F.3d 943, 949 (10th Cir. 1997) (applying harmless error analysis to

Rule 404(b) issue).

              2. Failure to petition for rehearing

       Appellant contends that his counsel should have filed a petition for

rehearing of this court’s decision in his direct appeal,     United States v. Rhodes ,

No. 93-8083, 1994 WL 386026 (10th Cir. July 22, 1994). A petition for rehearing

will be granted only if the court has overlooked or misconstrued a significant

issue. See 10th Cir. R. 40.1. Appellant fails to convince us that the result

                                              -4-
reached by the panel which previously considered this issue was incorrect and that

his petition for rehearing should have been granted. His counsel therefore was

not ineffective for failing to move for rehearing.


      III. Evidentiary hearing

      Appellant asserts he was entitled to an evidentiary hearing. Section 2255

provides that an evidentiary hearing shall be provided “[u]nless the motion and

the files and records of the case conclusively show that the prisoner is entitled to

no relief.” 28 U.S.C. § 2255. Having reviewed the record, we conclude that the

record contains a conclusive basis for rejecting appellant’s issues. Further factual

development was not required in this case.         Cf. Moore v. United States , 950 F.2d

656, 660-61 (10th Cir. 1991) (discussing evidentiary hearing standard, and

finding that record did not allow disposition without hearing).



        Appellant’s application for a certificate of appealability is DENIED and

his appeal is DISMISSED.



                                                          Entered for the Court



                                                          Bobby R. Baldock
                                                          Circuit Judge


                                             -5-